

116 S1843 IS: Outsourcing Accountability Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1843IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Peters (for himself, Mr. Reed, Mr. Brown, Mrs. Feinstein, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Securities Exchange Act of 1934 to require the disclosure of the total number of
			 domestic and foreign employees of certain public companies, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Outsourcing Accountability Act of 2019.
		2.Required
 disclosure of number of domestic and foreign employeesSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(s)Disclosure of
				number of domestic and foreign employees
 (1)DefinitionIn this subsection, the term covered subsidiary means, with respect to an issuer, any subsidiary of the issuer that is— (A)a consolidated subsidiary; or
 (B)a subsidiary with respect to which the issuer accounts for the investment of the issuer by using the equity method of accounting.
 (2)RequirementExcept as provided in paragraph (3), beginning in the first full fiscal year that begins after the date of enactment of this subsection, each issuer that is required to file a report with the Commission under subsection (a) shall disclose annually to the Commission and to shareholders of the issuer—
 (A)the total number of employees of the issuer and covered subsidiaries with respect to the issuer who are domiciled in the United States, listed by number in each State;
 (B)the total number of employees of the issuer who physically work in and are domiciled in any country other than the United States, listed by number in each country;
 (C)the total number of employees of covered subsidiaries with respect to the issuer who physically work in and are domiciled in any country other than the United States, listed by the number of employees at each such covered subsidiary in each such country; and
 (D)as compared with the previous reporting year, the percentage amount by which the numbers described in subparagraphs (A), (B), and (C) increased or decreased with respect to the applicable number.
 (3)Exemption for emerging growth companiesAn emerging growth company shall not be subject to paragraph (2).
 (4)RulesThe Commission may promulgate such rules as the Commission considers necessary to implement the requirement under paragraph (2)..